DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, including the new limitations added to independent Claim 1, “a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source”, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  Newly found secondary reference Hoffman, (US 2010/0312172), discloses this limitation in combination with several other previously claimed limitations.
On page 6, Applicant argues that the previous 112 rejection is now moot due to the amendments made to the claims.  The Examiner has withdrawn this rejection as a result.
On pages 6-9, Applicant argues against previously used secondary reference  Peabody et al., (“Peabody 1”, US 2002/0162778), disclosing the previously added limitation “the second ultrafilter is fluidly connected to a control valve and a second valve…the control valve selectively directing fluid to either an integrated cycler or to the osmotic agent source” as in independent Claim 1.  Applicant argues that Peabody 1 does not disclose this limitation because “directing fluid from the drain vessel 52 [of Peabody 1] to valve 168 is only done during sterilization mode, which is when the entire system is sterilized with a sterilant” as in paragraphs [0043] and [0050] of Peabody 1. Applicant argues that one would not direct sterilizing chemicals into the glucose source, which would introduce sterilizing chemicals into the glucose concentrate.   The Examiner notes that while Peabody 1 does not direct the fluid (or sterilant) directly into the glucose concentrate of Peabody 1 as shown, it does direct the fluid (or sterilant) into mixing tank 28 which receives glucose concentrate for mixing.  This tank 28 is considered the “osmotic agent source”, so the Examiner takes the position that Peabody 1 still reads upon this limitation.  The Examiner finds Applicant’s argument unpersuasive as a result because the tank 28 is relied upon as having the osmotic agent source.
On pages 9-10, Applicant argues that none of the previously used prior art references disclose the newly added limitation “a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source”.  The Examiner notes that newly found secondary reference Hoffman, (US 2010/0312172) discloses this limitation instead as indicated in the prior art rejection below.  The Examiner notes that Applicant’s arguments directed to the other prior art references, are considered moot .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a patient” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “a patient” on line 1 of the claim.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 3-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al., (“Burbank”, US 2014/0018727), in view of Peabody et al., (“Peabody 1”, US 2002/0162778), in further view of Peabody, (“Peabody 2”, US 4,747,822), in further view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Hoffman, (US 2010/0312172).
Claims 1, 3-11 & 16 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 3-11 & 16, Embodiment 1 of Burbank discloses a system for use in peritoneal dialysis, (See Abstract), comprising: 
a first fluid line fluidly connected to a peritoneal dialysate generation system and a first ultrafilter, (Line connected upstream of First Ultrafilter 958, See Figure 9); 
a second fluid line fluidly connecting the first ultrafilter to a second ultrafilter, (Line between the two Ultrafilters 958, See Figure 9, and See paragraph [0118]); 
the peritoneal dialysate generation system comprising at least a water source, (Water Source flowing into Sediment Trap 994, See Figure 9, and See paragraph [0113]), an osmotic agent source, an ion concentrate source, (Osmotic Agent Container 912 and 
a system pump positioned in the common peritoneal dialysate generation flow path, (Pump 990, See Figure 9, See paragraph [0114]).
Embodiment 1 of Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves; a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source;  wherein the second ultrafilter is fluidly connected to a control valve and a second valve; wherein the first ultrafilter is fluidly connected to a third valve; wherein the second and third valves are each fluidly connected to a waste container; the control valve selectively directing fluid to either an integrated cycler or to the osmotic agent source, or wherein the osmotic agent source consists essentially of an osmotic agent in water.
Peabody 1 discloses a system, (See Abstract, Peabody 1), with a second sterilizing filter fluidly connected to a control valve and a second valve, (Secondary Sterilization Filter F fluidly connected to Valves 148/156 & to Valve H/168, See Figures 1B/1C & 8C, and See paragraphs [0040], [0042] & [0043], Peabody 1); wherein a first sterilizing filter is fluidly connected to a third valve, (First Sterilization Filter E fluidly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Embodiment 1 of Burbank by incorporating wherein the second ultrafilter is fluidly connected to a control valve and a second valve; wherein the first ultrafilter is fluidly connected to a third valve; wherein the second and third valves are each fluidly connected to a drain; the control valve selectively directing fluid to either an integrated cycler or to the osmotic agent source wherein the osmotic agent source consists essentially of an osmotic agent in water as in Peabody 1 in order to “provide an automated cyclic peritoneal dialysis system and process using a flow-line sterilization filter and process which includes an integrity check for the filter to reduce the possibility of bacteria and other contaminants entering the patient’s peritoneal cavity”, (See paragraph [0010], Peabody 1), and also “to provide an automated peritoneal dialysis system and process that adjusts the osmolality of the dialysate to achieve the prescribed amount of fluid removal best suited for the patient…while sterilizing fluid as it is delivered to the patient”, (See paragraph [0011], Peabody 1).
Modified Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves, a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source, or the drain having a waste container.
Peabody 2 discloses a control system for peritoneal dialysis, (See Abstract, Peabody 2), in which the drain has a waste container, (Drain Tank 36 on line downstream of Infusate Feed/Storage Tank 32, See Figure 1, and See column 4, lines 20-35, Peabody 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the purity control system of modified Burbank by incorporating the drain having a waste container as in Peabody 2 ‘in the event that the head vessel [or infusate reservoir] begins to overflow or contains excess sterilized fluid” the system “dumps the excess fluid to a storage [or waste] container” because “it has been found that it is easier to dump the dialysate”, (See column 4, lines 29-34, Peabod 2y).
Modified Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves, or a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source.
Hoffman discloses a control system, (See Abstract, Hoffman), with a storage container fluidly connected to its peritoneal dialysate generation system downstream of its water purification module and upstream of its osmotic agent source and ion concentrate source, (Storage Container 57 is upstream of Glucose Cartridge and Electrolyte Cartridge 55/73, and is downstream of Sorbent Cartridge 64 (water purification module) when the used dialysate exits the peritoneal cavity and returns to Container 57, See Figure 12, and See paragraphs [0126] & [0127], Hoffman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source as in Hoffman so that “the system creates dialysate as needed, using 2.5 liters of tap water once a night” from the storage container, which “frees the patient from having to receive, store, and handle up to 20 liters…of fresh dialysate, and even more spent dialysate per day”, (See paragraph [0015], Hoffman).  By doing so, “this makes the system much easier to use when the patient is traveling”, (See paragraph [0015], Hoffman).
Modified Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves.
Edgson discloses the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves, (Pump 161a and Valve 157a for First Bag 152a and Pump 161b and Valve 157b for Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-9, Edgson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves as in Edgson in order to provide “more than two heat sensitive components [ion concentrate and osmotic agent sources]” that “may be handled in parallel by adding further” independent sources and lines”, (See column 14, lines 26-30, Edgson), because “glucose…cannot be sterilized together with amino acids”, (See column 8, lines 13-16, Edgson), which is listed as a combination in Burbank, (See paragraph [0146], Burbank, “glucose, L-carnitine”), since medical solutions such as dialysate must be sterilized before use, (See column 1, lines 13-16, lines 54-56, Edgson).
Additional Disclosures Included: Claim 3: The system of claim 2, the control valve fluidly connected to the peritoneal dialysate generation system at an infusate line, (Valve 168 connected to Line travelling back to Infusate Lines at Junction 19 including Glucose, See Figures 1A, 1C & 8C, and See paragraph [0043], Peabody 1). Claim 4: The system of claim 1, further comprising a pressure sensor in the first fluid line, (Multiple Pressure Sensors 992, 981, 953, etc in Line upstream of First Ultrafilter 958, See Figure 9, and See paragraph [0114], Burbank). Claim 5: The system of claim 2, further comprising a pressure sensor in a third fluid line fluidly connecting the control valve and the integrated cycler, (Sensors 936/Pressure Transducers 924/925 are downstream of Line A/919 (containing Second Ultrafilter 958 based on Figure 9) since it joins other Lines 914, 915 etc. before going to Patient Line 945,  See Figure 8A, and See paragraph [0107], Burbank; Line leading from upstream and downstream Ultrafilters 626 to Dialyzer 312 (cycler is already disclosed in Burbank at 949 in Figure 8A), and See Figure 8C, Peabody 1).  Claim 6: The system of claim 1, the first ultrafilter fluidly connected to a fourth fluid line; (Valve 174a extending from First Sterilization Filter E fluidly connected to Line between Valves 174a and Valve 174b, See Figure 1B and See Figure 8C, and See paragraph [0043], Peabody 1), the fourth fluid line fluidly connected to a waste line, (Line between Valves 174a and 174b is fluidly connected to Line extending downstream of Valve 174b which leads to Valve 168/H and to Main Drain as in Figure 8C, and See paragraphs [0050]-[0052], Peabody 1).  Claim 7: The system of claim 6, the waste line fluidly connectable to the waste container, (Drain Tank 36 on line downstream of Infusate Feed/Storage Tank 32, See Figure 1, and See column 4, lines 20-35, Peabody 2). Claim 8: The system of claim 6, the waste line fluidly connectable to a drain, (Line between Valves 174a and 174b is fluidly connected to Line extending downstream of Valve 174b which leads to Valve 168/H and to Main Drain as in Figure 8C, and See paragraphs [0050]-[0052], Peabody 1). Claim 9: The system of claim 6, the second ultrafilter fluidly connected to a fifth fluid line, (Line extending downstream of Valve 174b leading to ‘G’ in Figure 1B and to Valve 168 as in Figure 1C, See this line fluidly connected as in Figure 8C, and See paragraphs [0043] & [0050]-[0052], Peabody 1); the fifth fluid line fluidly connected to the waste line, (Line leading to Valve 168 is fluidly connected to Main Drain as in Figure 8C, and See paragraphs [0050]-[0052], Peabody 1).  Claim 10: The system of claim 9, the fourth fluid line having the third valve, Valve 174a extending from First Sterilization Filter E fluidly connected to Line between Valves 174a and Valve 174b, See Figure 1B and See Figure 8C, and See paragraph [0043], Peabody 1; and the fifth fluid line having the second valve, (Line extending downstream of Valve 174b leading to ‘G’ in Figure 1B and to Valve 168 as in Figure 1C, See this line fluidly connected as in Figure 8C, and See paragraphs [0043] & [0050]-[0052], Peabody 1).  Claim 11: The system of claim 1, further comprising a fourth valve positioned on a third fluid line fluidly connecting the second ultrafilter to the integrated cycler, (Valve 922 between Line 919 (Line A from Second Ultrafilter 958, See Figure 8A, Burbank) and Patient Line 945, See Figure 9, and See paragraph [0112], Burbank). Claim 16: The system of claim 1, the water purification module comprising a sorbent cartridge, (Carbon Bed 963/Deionization Filter 966, See Figure 9, See paragraph [0118], Burbank).  Claim 22:  The system of claim 1, wherein the osmotic agent source contains a concentrated osmotic agent, (Osmotic Agent Container 912 and Electrolyte (ion concentrate) Container 910; or alternatively Batch Concentrate Container 908, See Figure 8A, and See paragraph [0104], Burbank; The batch container stores both osmotic agent and electrolyte).
Claims 12 & 13 are directed to a system, an apparatus type invention group.
Regarding Claims 12 & 13, modified Burbank discloses the system of claim 4, but does not disclose in the specified combination explicitly that it further comprises a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor.
Another embodiment (Embodiment 2) of Burbank discloses a control system, the control system controlling a peritoneal dialysate flow rate based on data from a pressure sensor, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 13:  The system of claim 12, the controller controlling the peritoneal dialysate flow rate to maintain a pressure of a peritoneal dialysate between -200 mmHg to 500 mmHg, (See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg, anticipating the claimed range at this value (from -200 to 10 mmHg)).
Claims 14 & 15 are directed to a system, an apparatus type invention group.
Regarding Claims 14 & 15, modified Burbank discloses the system of claim 5 but does not disclose in the specified combination explicitly that it further comprises a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor.
Another embodiment (Embodiment 2) of Burbank discloses a control system, the control system controlling a peritoneal dialysate flow rate based on data from a pressure sensor, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 15:  The system of claim 14, the controller controlling the peritoneal dialysate flow rate to maintain a pressure of a peritoneal dialysate between -200 mmHg to 500 mmHg, (See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg, anticipating the claimed range at this value (-200 mmHg to 10 mmHg)).
Claims 17-21 is directed to a method of delivering peritoneal dialysate to a patient, a method type invention group.
Regarding Claim 17, modified Burbank discloses a method of delivering peritoneal dialysate to a patient; comprising the steps of: generating the peritoneal dialysate with a peritoneal dialysate generation system; pumping the peritoneal dialysate through the system of claim 1, (See rejection of Claim 1 above); pumping the peritoneal dialysate from the system to the peritoneal dialysate cycler, (Line A/Line 919 to Cycler Module 949, See Figure 8A and See paragraphs [0111] & [0112], Burbank), and into a peritoneal cavity of a patient, (Pump 44 drives fluid through Valve 922 and Patient Line 945 into Patient 950, See Figure 9, and See paragraphs [0107], [0108] & [0112], Burbank).
Regarding Claims 18 & 20, modified Burbank discloses the method of claim 1, for measuring a pressure of the peritoneal dialysate upstream of the first ultrafilter, (See paragraph [0114] & [0116], Burbank), but does not disclose in this specified combination explicitly further comprising the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate.
Another embodiment (Embodiment 2) of Burbank discloses the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Burbank by incorporating the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Regarding Claims 19 & 21, modified Burbank discloses the method of claim 17, for measuring a pressure of the peritoneal dialysate downstream of the second ultrafilter, (See paragraph [0108], Burbank), but does not disclose in the specified combination explicitly further comprising the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate.
Another embodiment (Embodiment 2) of Burbank discloses the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Burbank by incorporating the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 21:  The method of claim 19, further comprising the step of generating an alert if the pressure of the peritoneal dialysate upstream of the first ultrafilter is outside of a predetermined range, (See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg and an alarm/alert can be generated otherwise).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779